Citation Nr: 0735730	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  97-29 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post right upper lobectomy, from February 11, 2006, 
forward, on appeal from the initial evaluation.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1160 for 
additional compensation based on impairment of paired organs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from May 1997 and March 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San, Juan, the Commonwealth of Puerto Rico.  The May 1997 
rating decision granted service connection for right lung 
carcinoma, status post right upper lobectomy.  That 
disability has since been recharacterized as status post 
right upper lobectomy.  The March 1998 rating decision denied 
benefits under 38 U.S.C.A. § 1160.  

In October 2001, the Board issued a decision that upheld the 
RO's May 1997 and March 1998 decisions.  The veteran appealed 
this decision to the Unites States Court of Appeals for 
Veterans Claims (Court).  In April 2003, the Court granted a 
joint motion of the parties and vacated and remanded the 
Board's October 2001 decision for notice in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  

More specifically, the Court vacated and remanded the Board's 
October 2001 decision as to entitlement to benefits under 38 
U.S.C.A. § 1160 and as to an increased evaluation for status 
post right upper lobectomy effective February 11, 1996.  

In February 1998, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of that 
hearing is of record.  

In October 2003 and in March 2006, the Board remanded this 
matter to the RO via the Appeals Management Center (AMC) in 
Washington D.C. to provide the veteran with VCAA notice and 
to afford the veteran a VA examination and obtain a medical 
opinion.  Those actions completed, the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Prior to May 9, 2006, no evidence of record shows the 
veteran's status post right upper lobectomy to have resulted 
in Forced Expiratory Volume in 1 second (FEV-1) of less than 
56 percent predicted, the ratio of FEV-1 to Forced Vital 
Capacity (FVC) of less than 56 percent; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of less than 56 percent; or maximum oxygen 
consumption of 15 to 20 ml/kg/min, or respiratory failure.  

2.  As of May 9, 2006, the veteran's status post right upper 
lobectomy results in DLCO (SB) of less than 40 percent 
predicted.  

3.  Prior to May 9, 2006, the veteran's status post right 
upper lobectomy was evaluated as less than 50 percent 
disabling.  

4.  As of May 9, 2006, the veteran is entitled to an 
evaluation for status post right upper lobectomy of greater 
than 50 percent disabling and medical evidence shows that he 
has emphysema of the left lung.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent, 
for status post right upper lobectomy, have not been met 
prior to May 9, 2006.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6816 
(1996), 6844 (2007).  

2.  The criteria for an evaluation in excess of 30 percent, 
for status post right upper lobectomy, have been met as of 
May 9, 2006.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6816 (1996), 
6844 (2007).  

3.  The criteria for entitlement to benefits under 38 
U.S.C.A. § 1160 have not been met for any period prior to May 
9, 2006.  38 U.S.C.A. §§ 1155, 1160(a)(5), 5107 (West 2002); 
38 C.F.R. §§ 3.383(a)(5) (2007).  

4.  The criteria for entitlement to benefits under 38 
U.S.C.A. § 1160 have been met as of May 9, 2006.  38 U.S.C.A. 
§§ 1155, 1160(a)(5), 5107 (West 2002); 38 C.F.R. §§ 
3.383(a)(5) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection his right lung disability, the Board must evaluate 
all the evidence of record reflecting the severity of the 
veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.  

As determined by the Board in the October 2001 decision, and 
undisturbed by the April 2003 order of the Court, the veteran 
filed his claim for service connection for a right lung 
disability in February 1997.  However, the period under 
appeal for a higher evaluation extends back to February 11, 
1996.  This is noted because the regulations pertaining to 
the evaluation of respiratory conditions were amended, 
effective October 6, 1996.  See 71 Fed. Reg. 52457-52460 
(1996) (presently codified at 38 C.F.R. § 4.96 (2007)).  

When amended regulations expressly state an effective date 
and, as in this case, do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOGCPREC 3- 2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 
1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2007).  However, because the veteran's claim was received 
after the amendment, only the revised criteria apply for 
other than that period prior to the amendment.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In short, in this case, 
the Board applies the unamended criteria for the period prior 
to receipt of the veteran's claim in February 1997, and the 
amended criteria from the date of receipt of the veteran's 
claim.  

Prior to October 6, 1996, 38 C.F.R. § 4.97, Diagnostic Code 
6819 provided for ratings of 100 percent for two years 
following surgical treatment of malignant growths, after 
which the rating was to be assigned based upon residuals.  
Because no part of that two year period is encompassed by 
this decision, the Board turns to the unrevised criteria for 
rating the residual lobectomy.  

Prior to the October 6, 1996 revision, 38 C.F.R. §4.97, 
Diagnostic Code 6816 provided for a 30 percent rating for a 
unilateral lobectomy and a 50 percent rating for a bilateral 
lobectomy.  As the veteran had a unilateral partial 
lobectomy, a rating higher than 30 percent under those 
criteria is not warranted.  

Effective October 6, 1996, post-surgical residuals of a 
lobectomy are evaluated under the criteria found in the 
General Rating Formula for Restrictive Lung Disease.  See 
C.F.R. § 4.97, Diagnostic Code 6844.  A 100 percent rating 
requires FEV-1 less than 40 percent of predicted value, or; 
FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  Id.  

A 60 percent rating requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55- percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.  A 30 percent rating requires FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted.  Id.  

A new regulation, 38 C.F.R. § 4.96, clarifying evaluation of 
respiratory conditions, became effective October 6, 2006.  
See 71 Fed. Reg. 52458-460 (Sept. 6. 2006). This rule applies 
to applications received on or after October 6, 2006.  Id.  
As the veteran's application was received prior to this date, 
the rule is inapplicable to his claim. 

VA examinations with regard to the veteran's pulmonary system 
were conducted in March 1997, March 2000, and May 2006.  
Additionally, PFT results from February 1994 are of record.  
The only DLCO (SB) results are from PFT's conducted in 
conjunction with the May 2006 examination.  

The February 1994 PFT results show that the veteran's FEV-1 
was 79 percent predicted, and his FEV-1/FVC was 72 percent.  
These results were pre-bronchodilator and no results were 
obtained post-bronchodilator.  March 2000 PFT pre-
bronchodilator results included FEV-1 of 60 percent 
predicted, pre-bronchodilator and 63 percent predicted, post-
bronchodilator; and FEV-1/FVC of 73 percent pre-
bronchodilator and 77 percent post-bronchodilator, providing 
medical evidence against this claim.

The March 2000 examination report also stated that the 
examiner reviewed the veteran's claims file.  This examiner 
reported that the veteran had no history of cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension, 
providing some limited evidence against this claim.  

PFT results from the May 2006 examination include FEV-1 of 64 
percent predicted, pre-bronchodilator, and 72 percent 
predicted, post-bronchodilator; and FEV-1/FVC of 67 percent 
pre-bronchodilator and 76 percent post-bronchodilator.  These 
results also show the veteran to have a DLCO (SB) of 32 
percent predicted.  The May 2006 examiner reported that he 
had reviewed the veteran's claims file.  He also reported 
that this review showed no history of respiratory failure, 
pulmonary hypertension, right ventricular hypertrophy, cor 
pulmonale, or congestive heart failure, and no evidence that 
the veteran required outpatient oxygen therapy.  The examiner 
stated that an echocardiogram was requested and that there is 
no evidence of right ventricular hypertrophy, nor pulmonary 
hypertension.  

The Board has also reviewed VA treatment records dated from 
1975 to 2006; these contain no information relevant to the 
rating criteria for the veteran's right lung disability.  
However, the veteran has been diagnosed with chronic 
pulmonary lung disease since at least January 1994.  In prior 
adjudications, the veteran's chronic obstructive pulmonary 
disease was found to not be a service-connected disability.  
The Board finds that the indication of treatment for a 
nonservice connected disorder only provide some evidence 
against this claim.  Clearly, the veteran's long smoking 
history is a major part of the veteran's current 
difficulties. 
  
Because the veteran suffers from both service-connected and 
non-service connected pulmonary disabilities, the record, as 
it stood following the May 2006 VA examination, left 
ambiguous the contribution of these respective disabilities 
to the PFT results.  To resolve this ambiguity, in August 
2007 the Board obtained a VA medical opinion from an expert 
in pulmonary disease.  

Following a review of the veteran's claims file, the VA 
expert provided an opinion that changes in FEV-1 and FVC from 
the February 1994 and the April 1997 PFTs were likely mostly 
, if not entirely, due to the lobectomy as opposed to the 
effects of tobacco smoking or chronic obstructive pulmonary 
disease.  More importantly, this physician opined that the 
DLCO results were likely due to both the long-term effects of 
smoking with resultant chronic obstructive pulmonary disease 
and emphysema.  In reporting on research studies, this 
physician stated that, in general, the expected post-
operative DLCO is 22 percent less than the pre-operative 
value.  He stated that the lack of any DLCO results from 
prior to the veteran's lobectomy made it difficult if not 
impossible to attribute how much of the reduced DLCO, noted 
in May 2006, was due to the lobectomy versus the veteran's 
smoking and non-service connected pulmonary disease.  

When, as here, it is not possible to separate the effects of 
a non-service-connected condition from those of a service-
connected disorder, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 C.F.R.  
§ 3.102 (2007).  In light of the foregoing, the Board 
considers all of the veteran's PFT results as reflective of 
his service-connected status post right upper lobectomy.  

The May 2006 DLCO (SB) result of 32 percent predicted meets 
the criteria for a 100 percent evaluation under the 
applicable criteria.  As stated above, in rating claims 
arising from the initial rating assigned, the Board may 
assign different ratings based on the facts found.  Here, the 
first evidence that a 100 percent rating is warranted for the 
veteran's service-connected status post right upper lobectomy 
is found in the May 2006 examination report.  For these 
reasons, a 100 percent rating for the veteran's service-
connected status post right upper lobectomy is appropriate 
from the date of this examination, May 9, 2006.  

Prior to May 9, 2006, the record does not show that the 
veteran's service-connected status post right upper lobectomy 
meets the criteria for higher than the 30 percent rating 
already assigned.  No PFT results show the veteran to have an 
FEV-1 of 55 percent predicted or less, or an FEV-1/FVC of 55 
percent or less.  Nor does the record contain any DLCO (SB) 
results, evidence of cardiac or respiratory limitation or 
failure, or exercise capacity results in ml/kg/min oxygen 
consumption.  The May 2006 examiner specifically stated that 
there was no history of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, or requirement for 
outpatient oxygen therapy.  Thus, the examination reports and 
the VA treatment records provide evidence against assigning 
an evaluation greater than 30 percent for any period prior to 
May 9, 2006.  

It is important for the veteran to understand that the 
evidence prior to May 2006 not only did not support a higher 
evaluation, the medical evidence provided evidence against a 
higher evaluation, outweighing the veteran's contentions. 

For the reasons stated above, a schedular evaluation higher 
than 30 percent for the veteran's status post right upper 
lobectomy is not warranted prior to May 9, 2006.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule prior to 
May 9, 2006.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his status post right upper 
lobectomy.  Nor is there any evidence of record that his 
status post right upper lobectomy has caused a marked 
interference with his employment.  In the absence of evidence 
presenting exceptional circumstances, the claim is not 
referred for consideration of an extraschedular rating; the 
veteran's disability is appropriately rated under the 
schedular criteria.

Benefits under 38 U.S.C.A. § 1160

Under specified conditions, the law permits compensation for 
a combination of service connected and non-service connected 
disabilities.  This includes where there is permanent 
service-connected disability of one lung, rated at 50 percent 
or more disabling, in combination with a non-service 
connected disability of the other lung that is not the result 
of the veteran's own willful misconduct.  38 U.S.C.A. § 1160 
(a)(5); 38 C.F.R. § 3.383 (a)(5).  If this requirement is 
met, the Secretary shall assign and pay to the veteran the 
applicable rate of compensation under this chapter as if the 
combination of disabilities were the result of service-
connected disability.  Id.  

Pursuant to this decision of the Board, the veteran's status 
post right upper lobectomy is rated greater than 50 percent 
disabling, as of May 9, 2006.  As to the permanence of this 
disability, the Board has considered the August 2007 opinion 
from the VA expert in pulmonary diseases.  In discussing the 
veteran's disability of the right lung, that expert stated 
that the veteran's PFT results, which essentially determine 
the disability evaluation, have been relatively stable since 
April 1997.  The long standing nature of this disability 
weighs against a finding that the disability, although not 
necessarily the evaluation, is other than permanent.  

As to the existence of disability of the left lung, VA 
treatment notes show several references to emphysema.  An 
August 1996 computerized tomography report states that the 
veteran had bilateral apical emphysematous changes.  A March 
1997 examination report stated that chest x-rays showed a 
large left emphysematous bulla.  The March 2000 VA 
examination report provided a diagnosis of chronic 
obstructive pulmonary disease and did not distinguish the 
left lung from the right lung.  These findings constitute 
strong evidence that the veteran suffers from disability of 
the left lung.  

Based on the above, the Board finds that, as of May 9, 2006, 
the veteran is entitled to benefits under 38 U.S.C.A. § 
1160(a)(5) for additional compensation based on impairment of 
paired organs.  The issue of the nature and extent of those 
benefits is not before the Board and the Board makes no 
determination as to the nature and extent of benefits for the 
veteran's non-service connected left lung disorder.  Prior to 
May 9, 2006, the veteran's service connected status post 
right upper lobectomy was evaluated as less than 50 percent 
disabling; thus precluding entitlement to benefits under 38 
U.S.C.A. § 1160 (a)(5).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decisions that are 
the bases of this appeal were already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the veteran has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran on October 6, 2004, March 4, 2005, and March 
28, 2006, that fully addressed all four notice elements.  The 
October 2004 and March 2005 letters each informed the veteran 
of what evidence was required to substantiate his claim for a 
higher disability evaluation for his status post right upper 
lobectomy.  These letters also informed the veteran of his 
and VA's respective duties for obtaining evidence and asked 
him to submit evidence and/or information in her or his 
possession to the AOJ.  The March 2006 letter provided the 
veteran with additional notice as to assignment of disability 
ratings and notice as to assignment of effective dates.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued on October 6, 2006, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Additionally, the Board has considered that no specific 
notice was provided to the veteran with regard to satisfying 
the requirements of 38 U.S.C.A. § 1160.  However, no 
prejudice to the veteran can result from any lack of such 
notice because the notice as to disability ratings, under the 
facts of this case, necessarily encompasses the relevant 
provisions of that statute.  Specifically, here the veteran's 
entitlement to benefits under § 1160 turns upon the 
evaluation assigned for his status post right upper 
lobectomy.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA outpatient records have been 
obtained, appropriate VA medical examinations were afforded 
the veteran on March 26, 1997, March 30, 2000, and May 9, 
2006, and VA obtained an expert medical opinion on August 3, 
2007.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to May 9, 2006, an initial evaluation in excess of 30 
percent disabling for status post right upper lobectomy is 
denied.  

As of May 9, 2006, an initial evaluation of 100 percent 
disabling for status post right upper lobectomy is granted.  

Prior to May 9, 2006, entitlement to benefits under 38 
U.S.C.A. § 1160 for non-service connected left lung 
disability is denied.  

As of May 9, 2006, entitlement to benefits under 38 U.S.C.A. 
§ 1160 for non-service connected left lung disability is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


